                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

CELESTE WINTERS, et al.
PLAINTIFFS

v.                                                 CIVIL ACTION NO. 4:19-cv-155-DMB-JMV

QUALITY MENTAL HEALTH, INC., f/k/a LIFE HELP, INC., BEACON HARBOR, INC.,
BEACON HARBOR II, INC., & REGION VI COMMUNITY MENTAL HEALTH
COMMISSION d/b/a LIFE HELP,
DEFENDANTS

                         ORDER GRANTING JOINT MOTION
                  FOR APPROVAL OF SETTLEMENT OF FLSA CLAIMS
                              AND CLOSING CASE

       Upon the Parties’ Joint Motion for Approval of Settlement of FLSA Claims, the Court, having

reviewed the materials submitted by the Parties and finding the settlement of this matter to be fair and

reasonable, hereby approves this settlement and dismisses this matter with prejudice as to each of the

Plaintiffs, with all Parties to bear their own costs and fees except as may be otherwise provided in the

Parties settlement agreement.

       This case is CLOSED.

       SO ORDERED this the 20th day of December, 2019.



                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
